DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukami et al. (US 2003/0235688).
Regarding claim 1, Mizukami et al. teach a fiber-reinforced thermoplastic granule/pellet (Abstract; Figure 7) comprising a granule body having a distal end and a proximal end wherein the granule body comprises a thermoplastic material (Abstract; paragraphs [0014], [0029], and [0054] and a continuous fiber strand or segment that extends from the distal end to the proximal end of the granule body (Abstract; Figures 5 and 7 (7); paragraphs [0014], [0054] and [0083]); wherein the continuous fiber strand or segment is fully impregnated with the thermoplastic material (paragraphs [0012] and [0054]).
As to claim 2, Mizukami et al. teach the continuous fiber strand is oriented along a primary axis of the granule (Figures 5 and 7 (7); paragraphs [0014], [0054] and [0083]).
As to claim 3, Mizukami et al. teach the continuous fiber strand contains a first end that forms a portion of a distal face and a second end that forma a portion of a proximal face of the granule body (Figures 5 and 7 (7); paragraphs [0054] and [0083]).
As to claim 5, Mizukami et al. teach the granule has a length within the claimed range (paragraph [0052]; 0.3 to 3 cm = 3 to 30 mm).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montsinger (US 6,258,453).
Regarding claim 1, Montsinger teaches teach a fiber-reinforced thermoplastic granule (Abstract; Figures 5 and 9) comprising a granule body having a distal end and a proximal end wherein the granule body comprises: a thermoplastic material (Abstract; col. 1, line 35-col. 2, line 29; col. 6, lines 28-41); and a continuous fiber strand or segment that extends from the distal end to the proximal end of the granule body (Figures 5 and 9 (12); col. 1, line 35-51; col. 6, lines 40-42); wherein the continuous fiber strand or segment is fully impregnated with the thermoplastic material (col. 2, lines 46-54; claim 1).
As to claim 2, Montsinger teaches the continuous fiber strand is oriented along a primary axis of the granule (Figures 5 and 9 (12); col. 7, lines 4-27).
As to claim 3, Montsinger teaches the continuous fiber strand contains a first end that forms a portion of a distal face and a second end that form a portion of a proximal face of the granule body (Figure 9; col. 7, lines 4-35).
As to claim 4, Montsinger teaches the granule may be ½” (12.5 mm) in length (Figure 5; col. 7, lines 28-35)
As to claim 5, Montsinger teaches the granule has a length within the claimed range (Figure 5: 12.5 mm; col. 7, lines 28-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (US 2003/0235688), as applied to claims 1-3 and 5 above.
As to claim 4, Mizukami et al. teach the fiber-reinforced thermoplastic granule set forth above. As to the claimed length of the granule being in a range of 5-100 mm, Mizukami et al. teach a granule length that overlaps the claimed range (paragraph [0052]).  Overlapping ranges are prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (US 2003/0235688), as applied to claims 1-3 and 5 above, and further in view of either one of Tashiro et al. (US 2010/0224309) or Kadowaki et al. (US 6,395,342).
As to claim 6, Mizukami et al. teach the fiber-reinforced thermoplastic granule set forth above. Mizukami et al. do not teach the diameter of the granule body.  However, each of Tashiro et al. (Table 1: 2.4 – 4 mm diameter; paragraphs [0166]-[0169]) and Kadowaki et al. (col. 7, lines 19-35) teach analogous granules/pellets wherein the diameter of the granule/pellet within the claimed range.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mizukami et al. and either one of the secondary references and to have produced the granule/pellet of Mizukami et al. having a diameter as taught by either one of the secondary references, for the purpose, as suggested by the references, of utilizing a diameter known to be suitable in the art and that is conducive for further use, productivity, and handling. 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Montsinger (US 6,258,453), as applied to claims 1-5 above.
As to claim 6, Montsinger teaches die hole diameters with values between 2-6 mm (col. 8, lines 50-57; Table 1). In one understanding, the pellet is understood to have a diameter that substantially corresponds to the diameter of the hole.  In this understanding, the claim is anticipated by the disclosure of the diameters in Table 1.  Alternatively, to the extent the relationship between die hole diameter and pellet diameter is not understood to inherently produce a pellet having a diameter as claimed, Montsinger discloses a range of diameters that overlap the claimed range (col. 7, lines 28-35). Overlapping ranges are prima facie obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited references are understood to disclose fiber-reinforced thermoplastic granules/pellets containing a continuous fiber strand fully impregnated by the thermoplastic: Bledzki et al. (US 2012/0199998; Abstract; paragraphs [0004], [0008], [0009], [0018], [0019] and [0028]); Cogswell et al. (US 4,559,262; col. 2, lines 62-65 - <5% void; col. 3, lines 3-35; col. 4, lines 1-25; col. 7, lines 49-52; col. 9, lines 14-28; col. 10, lines 29-37; col. 13, lines 24-28); Zhang et al. (Abstract; paragraphs [0006] and [0041]); Michael et al. (US 3,849,154; Figure; col. 3, line 59-col. 4, line 9; col. 6, line 57-col. 7, line 23); Lamanche et al. (US 3,703,396; Figures 1, 2a and 2b; Abstract; col. 4, lines 26-42); and Juan et al. (US 2021/0345529; paragraphs [0039], [0045], [0046] and [0111]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742